Citation Nr: 0922178	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a hypertension 
disability, claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision, which denied 
service connection for hypertension, to include as secondary 
to PTSD.  

The Veteran testified before the undersigned during a May 
2009 video conference hearing.  A transcript has been 
associated with the claims file.  

The Veteran submitted new evidence after the August 2008 
statement of the case (SOC) was issued.  He also submitted a 
waiver of RO consideration in May 2009.  The Board may 
proceed.  See 38 C.F.R. § 20.1304(c) (2008) (any pertinent 
evidence accepted directly at the Board must be referred to 
the agency of original jurisdiction (AOJ) for initial review 
unless this procedural right is waived by the appellant).

The issue of entitlement to a higher initial rating for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in relative equipoise regarding 
whether the Veteran's hypertension disability is related to 
his service-connected PTSD.  


CONCLUSION OF LAW

The Veteran's hypertension is related to a service-connected 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.	Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the benefit sought on appeal is being fully 
granted, any deficiencies in notice were not prejudicial to 
the Veteran.

II.	Service Connection

The Veteran contends that his current hypertension disability 
is secondary to his service-connected PTSD.  For the reasons 
that follow, the Board concludes that service connection is 
warranted.
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a)(2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id. 

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006)(codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)(new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

Post-service medical records establish that the Veteran was 
diagnosed as having hypertension.  The Board is satisfied 
that the Veteran has a current disability and the first 
element is satisfied.  See Allen, supra.  As such, the Board 
turns to the issue of whether this disability was caused or 
aggravated by a service-connected disability.  

In support of his claim, the Veteran submitted a prior, 
unrelated VA decision, which granted service connection for 
hypertension as secondary to service-connected PTSD.  To the 
extent that the cited case reasonably relates to the present 
case, a previously-issued decision in an unrelated case has 
no precedential value.  See 38 C.F.R. § 20.1303; see also 
Lynch v. Gober, 11 Vet. App. 22, 27 (1997).   Thus, while the 
Board has reviewed the decision cited by the Veteran, it has 
very limited probative value in that it was decided on the 
individual facts of that case.

The Veteran contends that his service-connected PTSD led to 
the development of extreme stress, which in turn led to his 
hypertension disability.  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence. 
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no evidence that the Veteran is medically trained 
and, thus, he is not competent to render an opinion as to the 
cause of his hypertension.  As such, the Board turns to the 
pertinent medical evidence of record.

Again, the evidence demonstrates that the veteran has 
hypertension and is service-connected for PTSD.  As to 
whether these disorders are related, the Board finds the 
evidence in equipoise.  

On the one hand, the record contains several studies that 
relate PTSD to hypertension and other heart disorders as well 
as several letters that support the Veteran's claim.  In a 
psychiatric evaluation dated in November 2006, a private 
psychiatrist, Dr. J.I., provided that the Veteran suffers 
from hypertension, coronary artery disease with stint 
placements, a heart attack, and diagnosed him with PTSD.  He 
opined that the coronary artery disease and hypertension are 
most likely as not a direct consequence of PTSD and cited a 
medical article in support of his opinion.  The psychiatrist 
then submitted a separate letter dated in January 2007 citing 
to a VA National Center for PTSD fact sheet and the same 
medical article he cited to in his November 2006 evaluation.  
Both articles discuss the biological strain that PTSD causes, 
to include problems with the cardiovascular system.  

In September 2008, Dr. J.W., medical director of the 
Lawton/Fort Sill Veterans Center, submitted a letter wherein 
he opined that the Veteran's PTSD caused his hypertension.  
In coming to this conclusion, Dr. J.W. reviewed the Veteran's 
DD Form 214, the November 2006 psychiatric evaluation, the 
January 2007 letter supplementing the evaluation, a cardiac 
catheterization report dated in November 2005, and medical 
literature on the subject.  Based upon this material, the 
examiner provided that the Veteran's hypertension is a 
probable result of his PTSD.  The examiner attached an 
excerpt from a medical article which provides that PTSD 
affects the cardiovascular system.  


On the other hand, the April 2007 VA examiner diagnosed the 
Veteran with coronary artery disease and hypertension and 
provided that human studies related to stress and coronary 
problems are limited in scope.  She provided that there is no 
definitive link between stress and the development or 
aggravation of coronary artery disease and hypertension.  She 
noted that hypertension or coronary artery disease has not 
been directly related to anxiety or neurosis.  She 
acknowledged that it is well known that stress transiently 
elevates blood pressure in all individuals but such temporary 
elevation does not aggravate or cause the underlying 
condition of hypertension or lead to coronary artery disease.  
The examiner then opined that following a medical literature 
review it was less likely than not that his PTSD aggravated 
the Veteran's coronary artery disease and hypertension beyond 
their natural progression.  

The Board has closely reviewed this conflicting evidence. 
Some of this evidence is probative and of persuasive value, 
and some is not. See Evans v. West, 12 Vet. App. 22, 30 
(1998)(the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  The Board finds 
the statements in support of the Veteran, by the private 
psychiatrist in November 2006 and January 2007 as well as the 
letter from the medical director in September 2008, to be 
persuasive.  These providers were given sufficient facts of 
the Veteran's medical history, to include his diagnoses of 
hypertension, cardiac artery disease, and PTSD.  Further, the 
medical director reviewed pertinent medical records regarding 
these disabilities prior to his drafting decision.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993)(the Board is not 
bound to accept a physician's opinion when it is based merely 
on the recitations of a claimant).  They based their opinion 
on sound medical principles and provided a reasonable 
rationale for such.  See Neives-Rodrequez v. Peake, 22 Vet. 
App. 295 (2008).  

For the same reasons, the Board finds the negative nexus 
opinion in April 2007 persuasive.  While the examiner did not 
indicate review of the record, such review is implied based 
upon her recitation of the facts relative to the medical 
records associated with the claim.  She took the Veteran's 
history, interviewed him as to his current symptoms, and 
conducted a physical examination.  Thereafter, the examiner 
based her opinion on the specific facts of this case and on 
sound, albeit conflicting, medical principles.  See Neives-
Rodriguez, surpa.  See also Bloom v. West, 12 Vet. App. 185, 
187 (1999)(supporting clinical data or other rationale should 
accompany medical opinion).
 
Given these three persuasive statements, the Board finds that 
the evidence for and against the claim for secondary service 
connection is in relative equipoise.  This is an appropriate 
case, therefore, in which to grant service connection by 
invoking VA's doctrine of reasonable doubt.  As such, the 
Board finds that service connection is warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for hypertension secondary 
to service-connected PTSD is granted.  


REMAND

The Board finds that the Veteran has a pending claim for an 
initial rating of his service-connected PTSD.  In July 2006, 
the RO granted service connection for PTSD and evaluated it 
as 30 percent disabling.  In December 2006, the Veteran filed 
a timely notice of disagreement.  In May 2007, the RO issued 
a SOC regarding this issue.  The Veteran filed a VA Form 9, 
in June 2007, perfecting his appeal for this claim.  At that 
time, he requested a video conference before the Board.  
Nowhere in the record did the Veteran specifically withdraw 
his appeal for an initial rating for PTSD.  38 C.F.R. 
§ 20.204.  As such, the appeal is still pending.  

Because the matter must be remanded, the Board takes this 
opportunity to further develop the record.  During his May 
2009 video conference hearing, the Veteran indicated that he 
has sought continued psychiatric treatment with Dr. J.I. 
since the initial November 2006 psychiatric evaluation.  
These records are not currently contained in the claims file.  
The Board finds that these records would be helpful in the 
adjudication of this matter as they are relevant to current 
treatment for his PTSD.  Therefore, the RO should assist the 
Veteran in obtaining these records in accordance with 
38 C.F.R. § 3.159(e).  

Additionally, the Board observes that the Veteran was last 
afforded a VA examination for compensation purposes in March 
2006.  Reexamination will be requested whenever VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability.  38 C.F.R. § 
3.327(a).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
The examination of record does not address the Veteran's 
additional symptoms in accordance with the ratings criteria.  
As such, after the RO obtains the above-mentioned records, 
the Veteran should be scheduled for a VA examination to 
determine the current severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.	1 The RO should assist the Veteran in 
obtaining the additional medical 
records pertent to this claim, to 
include those referenced by the Veteran 
in his video conference hearing, and 
associate these records in the claims 
file.  All efforts to assist the 
Veteran in obtaining these non-Federal 
records should be well documented and 
should comply with 38 C.F.R. 
§ 3.159(e).  

2.	Then, after obtaining the above-
mentioned records, schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his 
PTSD.  The claims folder must be made 
available and the examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  Any appropriate 
testing should be conducted, and the 
results reviewed, prior to the final 
opinion.  The examiner should describe 
all findings in detail and explain the 
rationale for any conclusions reached.  

3.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


